DETAILED ACTION
The amendment filed on 2/8/21 has been received and considered. By this amendment, Claims 1, 14, 15, and 70 are amended. No additional Claims are cancelled or added. 
Claim Rejections - 35 USC § 101
In view of the amendments made to Claims 1, 14, 15, and 70, the 101 rejections made in the previous Office Action are withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 15, and 70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Tran is used for basic components known in the diagnostic art. Avinash discloses the comparison of aggregated reference signatures (disease signatures, par. 183), each of which includes an impedance indicator (see par. 86), a body state indicator (see disease state; par. 183), and a physical characteristic (cortical thickness; par. 93), to the subject’s impedance and physical characteristic data for body state determination (see Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-19 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (PG Pub. 2011/0129129) in view of Tran (PG Pub. 2008/0001735).
Regarding Claims 1, 14-15, and 70, Avinash discloses a system for determining a body state indicator for a biological subject (see par. 183), the system including:
a)    a number of measuring systems (see data acquisition systems 34; Fig. 2), each measuring system being capable of performing impedance measurements (see par. 86) on a user. Avinash does not elaborate on the specifics of the measuring systems. 
Tran discloses a similar monitoring system having
i) a measuring device (see wristband 1374 or headband 1402; par. 178-179) including:
(1)    at least one signal generator electrically connected to drive electrodes to apply a drive signal to a user (see emitter; Fig. 1B);
(2)    at least one sensor electrically connected to sense electrodes to measure a response signal in the user (see collector; Fig. 1B);
(3)    a measuring device processor that at least in part (see mesh network CPU; Fig. 1B):
(a)    controls the at least one signal generator (see par. 178);
(b)    receives an indication of a measured response signal from the at least one sensor (see par. 180); and,
(c)    generates measurement data indicative of at least one measured impedance value (see par. 86); and,
 (4)   a client device (base station 1390) that 

(b)    generates user data indicative of the measurement data and a user identifier associated with the user (see par. 198); and,
(c)    communicates the user data via a communication network (see par. 198). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the infrastructure described by Tran because it allows for regular monitoring and provides high quality information to identify patients that need urgent care so they can be treated quickly, safely, and cost effectively (see par. 14).

Avinash further discloses
b)    one or more one processing devices (see data processing system 32) that: 
i) generate reference signatures by (see par. 107):
(1) obtaining user data for a plurality of reference individuals from one or more of the number of measuring systems (see par. 87), via a communications network (see network 38);
 (2)    determines for each reference individual, at least in part using respective user data, reference data (see par. 94) including:
(a)    at least one reference impedance indicator obtained from user data by performing at least one impedance measurement on the reference individual (see par. 86);
(b)    a reference body state indication indicative of any body states associated with the reference individual (see par. 101); and,

(3)    analyses the reference data for the plurality of reference individuals to establish the one or more reference signatures, each reference signature being indicative of at least one reference impedance indicator associated with a respective body state for respective physical characteristics, each of the reference signatures being derived by mining aggregated data of the plurality of reference individuals (see par. 135-136); 
ii)    analyse impedance measurements for a subject (see par. 102) by:
(1)    obtaining user data for the subject from one of the number of measuring systems, via the communications network (see network 38; Fig. 2); 
(2)    determining, at least in part using the user data for the subject:
(a)    subject characteristic data indicative of one or more physical characteristics of the subject (see par. 91); and,
(b)    at least one subject impedance indicator derived from at least one measured impedance value for the subject (see par. 86); and,
 (3)    analysing the at least one subject impedance indicator at least in part using the reference signatures and the subject characteristic data (see par. 108). 
iii)    generating at least one body state indicator in accordance with the analysis (see par. 140).
Regarding Claims 2 and 16-17, Avinash discloses collected EEG’s, which are measured at the head. Tran also discloses the reference or subject impedance indicators include at least one of:

b)    at least one impedance parameter value derived from at least one impedance value measured for at least one body segment of the reference individual or subject; and,
c) a fluid level indicator indicative of fluid levels in at least one body segment of the reference individual, the fluid level indicator being derived from at least one impedance value measured for at least one body segment of the reference individual or subject (see par. 293). It would have been obvious to one of ordinary skill in the art at the time of the invention to determine fluid levels in the brain to determine whether a stroke has just occurred (see par. 200). 
Regarding Claim 3, Avinash discloses wherein each reference signature includes a reference range based on a distribution of reference impedance indicators associated with reference individuals having a respective body state and respective physical characteristics (see par. 101).
Regarding Claim 4, Avinash discloses 
a)    selecting one or more of the reference signatures using the subject characteristic data (see step 402; Fig. 18);
b)    generating at least one subject signature indicative of the at least one subject impedance indicator (see step 422; Fig. 18); and,
c)    comparing the at least one subject signature to the selected reference signatures (see par. 137).
Regarding Claims 5 and 18, Avinash discloses wherein the one or more processing devices:
a)    generate reference signatures by:
i)    determining at least one other reference body parameter value obtained by performing at least one measurement on one or more other body parameters of the reference individual (see par. 93); and,
ii)    generating each reference signature so that each reference signature is indicative of at least one reference impedance indicator and at least one other reference body parameter value associated with a respective body state for respective physical characteristics (see par. 93); and,
b)    generate a subject signature by:
i)    determining at least one other subject body parameter value obtained by performing at least one measurement on one or more other body parameters of the subject (see par. 183); and,
ii)    generating the at least one subject signature using the at least one other subject body parameter value (see par. 186).
Regarding Claims 6 and 19, Avinash discloses wherein the at least one other reference body parameter value is indicative of at least one of:
a)    a body parameter value (see cortical thickness; par. 91);
b)    a weight;
c)    a cardiac parameter value;
d)    a respiratory parameter value;
e)    a blood potassium level;

g)    a blood pressure;
h)    a respiratory rate;
i)    a heart rate; and,
j)    a blood oxygenation level.
Regarding Claim 7, Avinash discloses wherein the one or more processing devices retrieve medical record data from one or more electronic medical records, the medical record data including at least one of:
a)    subject characteristic data;
b)    at least one other subject body parameter value;
c)    reference characteristic data;
d)    at least one other reference body parameter value; and,
e)    a reference body state indication (see par. 86-87).
Regarding Claim 8, Avinash discloses wherein the one or more processing devices retrieve medical record data using at least one of:
a)    a user identifier of a subject;
b)    a user identifier of a reference individual; and,
c)    a medical record identifier related to a user identifier (see par. 13).
Regarding Claim 9, Avinash discloses one or more processing devices:
a)    determine a user identifier from the user data (see par. 133);
b)    retrieve a medical record identifier from an index using the user identifier (see par. 134);
c)    generate a query using the medical record identifier (see par. 135);

e)    receive medical record data in response to the query (see par. 86).
Regarding Claim 10, Avinash discloses wherein the one or more processing devices receive from the measuring device at least one of:
a)    subject characteristic data (see par. 91);
b)    at least one other subject body parameter value;
c)    reference characteristic data;
d)    at least one other reference body parameter value; and,
e)    a reference body state indication.
Regarding Claim 11, Avinash discloses wherein the one or more processing devices, at least one of:
a)    store the at least one body state indicator;
b)    store the at least one body state indicator as part of an electronic medical record;
c)    provide an indication of the at least one body state indicator to the client device of a respective measuring system for display; and,
d)    provide an indication of the at least one body state indicator to a client device of a nominated party for display (see par. 89, 97, and 113). 
Regarding Claim 12, Tran discloses the measuring device includes at least one of a first housing including spaced pairs of foot drive and sense electrodes provided in electrical contact with feet of the subject in use; and,

Regarding Claim 13, Avinash discloses a personal computer (see par. 81), but does not specify a smart phone or tablet. Tran discloses the use of a smart phone (see par. 150 and 175). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a smart phone or tablet to offer mobility to the patient during continuous monitoring (see par. 175).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792